United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-30817
                         Conference Calendar



PETE DILL, also known as Darryl Tucker,

                                     Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA; ROBERT TAPIA,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 1:05-CV-328
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Pete Dill, federal prisoner # 50934-066, appeals from the

dismissal of his 28 U.S.C. § 2241 petition challenging his

conviction and sentence for bank robbery for lack of

jurisdiction.   Dill argues that the 28 U.S.C. § 2255 remedy is

inadequate to raise his jurisdictional challenge.

     Dill’s jurisdictional argument, however, challenges his

conviction and is therefore the type of claim reserved for § 2255

proceedings.    See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30817
                                -2-

2000).   Dill has not shown that the remedy provided under § 2255

is inadequate or ineffective to test the legality of his

detention.   See Reyes-Requena v. United States, 243 F.3d 893, 901

(5th Cir. 2001).   He therefore cannot proceed under § 2241, and

the district court, which was not Dill’s sentencing court, did

not err in dismissing his petition for lack of jurisdiction.     See

Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).

     AFFIRMED.